 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneral Electric CompanyandLocal 571, SheetMetalWorkers'InternationalAssociation,AFL-CIO. Case 13-CA-26698May 23, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 22, 1988, Administrative Law JudgeNancy M. Sherman issued the attached decision.The Respondent filed exceptions and a supportingbrief.The Charging Party and the General Counselfiled answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions as modified below and to adopt therecommended Order as modified.We agree with the judge in finding that the Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to furnish the Union requested informa-tion concerning the costs of maintenance work sub-contracts, but we do so only on the ground thatthe information was relevant to the negotiation of asuccessor agreement to the 1985-1988 agreement.2In this regard, we find that the Union had specifi-cally referred to this use of the information in itsrequest, and that, at least by the time of the hearingin this case, those negotiations were sufficientlyclose at hand to require the Respondent to providethe information. SeeBarnard Engineering Co., 282NLRB 617 (1987), and cases cited there (findingviolation on the basis of a continuing refusal toproduce information under circumstances as theyexisted at the time of the hearing).3 Finally, giveniThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2Accordingly, we do not rely on the judge's finding that the requestedinformation was also relevant to the processing of grievancesWe willmodify the recommended Order and notice language to reflect this modi-fied rationale for concluding that the Respondent violated Sec 8(a)(5)3Calmat Co,283 NLRB 1103 (1987), is not to the contrary In thatcase, a particular use for the information was noted for the first time atthe unfair labor practice hearing and this was found to be irrelevant tothe issues raised by the complaint In the present case, as noted above,theUnion had previously cited contract negotiations as one of thegrounds for its requestMember Cracraft finds it unnecessary to rely onBarnard EngineeringCo, supra, orCalmatCo, supra, in reaching the conclusion The judgespecifically found that during grievance discussions the Union communi-cated to the Respondent that one of the bases for its request for the infor-mation was that it needed to prepare for upcoming negotiations Basedthe record evidence of the clear role that cost fac-tors had played in the Respondent's subcontractingdecisions in the past, there is no merit to the Re-spondent's contention, in reliance onWesternMas-sachusetts Electric Co. v.NLRB,573 F.2d 101, 107(1stCir. 1978), that the information would notbecome relevant for contract negotiation purposesuntil cost factors were expressly raised by the Re-spondent in opposition to proposals by the Unionfor subcontracting restrictions.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, General Electric Company, Cicero, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(a)."(a)Refusing to bargain with Local 571, SheetMetalWorkers' InternationalAssociation,AFL-CIO as the exclusive bargaining representative ofthe employees in the following bargaining unit byrefusing to furnish that labor organization with in-formation it requests that is relevant and reasonablynecessary to the negotiation of collective-bargain-ing agreements'All production and maintenance employees attheRespondent's Chicago-Cicero operations,including 'cafeteria employees, and garage andprint shop employees; but excluding all station-ary engineers or class `A' firemen includingcoal handlers in Plants 1 and 2, firemen andequipment development specialists, office andplant clerical employees including receivingclerks, secretaries, shop clerks, statistical dataclerks,andmimeograph operator, all toolroom employees and truck drivers now repre-sented by other labor organizations, sectionleaders,guards, professional employees, andsupervisors as defined in the Act."on the judge's reasoning set out in fn 25 of her decision, Member Cra-craft believes that the request for information at that time was not prema-ture In light of this finding, she finds it unnecessary to pass on thejudge's alternative analysis that the information was relevant and neces-sary for the reasons clarified at the hearing4We find the instant case to be distinguishable fromSouthwestern BellTelephone Co,173NLRB 172 (1968), andSouthwestern Bell TelephoneCo,262 NLRB 928 (1982) Here, unlike in theSouthwestern Bellcases,(1) the Union requested the information for collective-bargaining pur-poses, (2) the Respondent had indicated to the Union that cost was afactor considered in determining whether work should be subcontracted,(3) the Union informed the Respondent of the relevancy of the requestedinformation, (4) the subcontracted work was not shown to be nonrecur-ring, and (5) the Union expressed a concern that the subcontracting couldcost unit employees jobs inasmuch as the Respondent had in the recentpast not replaced unit employees who had retired294 NLRB No. 11 GENERAL ELECTRIC CO2.Substitute the attached notice for, that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Local 571,SheetMetalWorkers' InternationalAssociation,AFL-CIO as the exclusive bargaining representa-tive. of the employees in the following bargainingunit by refusing to furnish that labor organizationwith information it requests that is relevant andreasonably necessary to the negotiation of collec-tive-bargaining agreements. The apropriate unit is:All production and maintenance employees attheRespondent's Chicago-Cicero operations,including cafeteria employees, and garage andprint shop employees; but excluding all station-ary engineers or class "A" firemen includingcoal handlers in Plants 1 and 2, firemen andequipment development specialists, office andplant clerical employees including receivingclerks, secretaries, shop clerks, statistical dataclerks,andmimeograph operator, all toolroom employees and truck drivers now repre-sented by other labor organizations, sectionleaders,guards, professional employees, andsupervisors as defined in the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL immediately furnish the Union withthe information that it requested in January andFebruary 1987 as to the cost of subcontracts duringthe December 1986 to January 1987 shutdown.GENERAL ELECTRIC COMPANYRick Hampton, EsqandDawn Miller, Esq,for the Gen-eral CounselEarl F. Jones, EsqandScott R.Merrill,Esq,of Louis-ville,Kentucky, for the RespondentIrvingM King, Esq,of Chicago, Illinois, for the Charg-ing PartyDECISIONSTATEMENT OF THE CASE147.NANCY M SHERMAN, Administrative Law Judge Thiscase was heard before me in Chicago, Illinois, on No-vember 19 and 20, 1987, pursuant to a charge filed byLocal 571, Sheet Metal Workers' International Associa-tion,AFL-CIO (the Union) on February 27, 1987, and acomplaint issued on July 29, 1987 The complaint allegesthatRespondentGeneralElectricCompany violatedSection 8(a)(5) and (1) of the National Labor RelationsAct (the Act) by failing and refusing to give the Unioninformation concerning the dollar cost of contracts forcertain work performed by subcontractorsOn the entire record, including the demeanor of thewitnesses, and after due consideration of the briefs filedby counsel for the General Counsel (the General Coun-sel) and Respondent, I make the followingFINDINGS OF FACTIJURISDICTIONRespondent is a corporation that manufactures appli-ances in Cicero, Illinois. During the calendar year pre-ceding the issuance of the complaint, Respondent soldand shipped, from its Cicero facilities, goods and materi-als valued in excess of $50,000 to points outside Illinois Ifind that, as Respondent admits, it is engaged in com-merce within the meaning of the Act, and that assertionof jurisdiction over its operation will effectuate the poli-cies of the ActThe Union is a labor organization within the meaningof the ActlITHE ALLEGED UNFAIR LABOR PRACTICESA Background1Allegedly relevant provisions of collective-bargaining agreement and their bargaining historySince 1962, the Union has been the exclusive bargain-ing representative of an admittedly appropriate unit, spe-cifically described infra in Conclusion of Law 3, whichincludesmost nonsupervisory production and mainte-nance employees in Respondent's Cicero plant but ex-cludes, inter alia, all electricians and electrical specialists.The Union and Respondent have been parties to a seriesof successive bargaining agreements The most recent ofthese, as of the time of the hearing, was effective by itsterms between July 19, 1985, and June 26, 1988 This1985-1988 bargaining agreement contains the followingprovisions.MANAGEMENT RIGHTSThe Union recognizes that the Company main-tains the exclusive right to manage its business insuch manner as the Company shall determine, sub-ject only to those provisions of this Agreementwhich expressly qualify this right. The Company'sright to manage its business shall include, but not belimited to, its rights to determine the methods and 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmeans by which its operations are to be carried on,to sub-contract, to discontinue or relocate all or anyportion of any such operations, to assign work, toschedule hours of work including overtime, and toestablish the size, composition and qualifications ofthework force, to determine job classifications,standards and rates of pay and to maintain safety,efficiency and order in its plants and operationsThe exercise or non-exercise of rights hereby re-tained by the Company shall not be deemed towaive any such rights or the right to exercise themin some other way in the future.The management-rights clauses in the collective-bar-gaining agreements effective between 1963 and 1985have all contained virtually the same language. Duringthe negotiations which led up to the 1982-1985 agree-ment, the Union unsuccessfully proposed a differentmanagement-rights clause whose language is not clear inthe recordDuring the negotiations which led up to the1985-1988 contract, the Union unsuccessfully proposedthat this language be changed to read, "The Union rec-ognizes that the Company maintains the right to manageitsbusiness in such manner as the Company shall deter-mine, subject only to those provisions of this Agreementand the Union" (sic) In addition, the Union submitted astomaintenance employees the following unsuccessfulproposal- "[Eliminate] subcontractingAll jobs must firstbe presented to the group leader for his evaluation and itshall be his sole discretion whether the employees canand shall do the job rather than subcontracting the jobIn the case where a job is contracted out the contractormust supply all the equipment required to [perform] thejob " During the negotiations which led up to the 1985-1988 contract, Respondent assured the Union that Re-spondent would "try to somewhat curtail the subcontrac-tors for the jobs and the work that [the unit employees]normally perform."The various bargaining agreements effective between1979 and 1988 all include a three-step grievance proce-dure with respect to "A grievance which involves the in-terpretation or application of this Agreement or a disci-plinary penalty (including discharge)." Further, all ofthem provide for arbitration, as a matter of right, ofgrievances involving a disciplinary penalty, "the inter-pretation or application of Article XI, Upgrading" (de-scribed infra fn 10), layoff due to lack of work, and "anon-disciplinary terminationwhich does not involvematters otherwise excluded from arbitration " All othergrievances are arbitrable only on the parties' mutualagreement In addition, all of these contracts include thefollowing provisions.and qualifications of the work force, to determinejob classifications, standards and rates of pay, and tomaintainsafety, efficiency and order in its plantsand operations, nor shall an arbitrator have the au-thority to establish or modify any wage, salary orpiece rate, or job classification, or have authority todecide the appropriate classification of any employ-ee[The Union's undertaking not to strike] shall notprohibit a protected strike within the terms of theNational Labor Relations Act arising out of a griev-ance after the respective provisions of the succes-sive Steps of the Grievance Procedureshallhave been complied with, provided that the grei-vance does not involve a matter subject to arbitra-tion or a grievance which the Company has indicat-ed in writing its willingness to arbitrate .Any strike not prohibited hereunder may be com-menced only after the Company's final decision onsuch grievance has been providedand theUnion after receipt of such decision has given theCompany notice in writing of such strike not lessthan five (5) working days in advance of suchstrikeJohn G Agrela, the Union's president and businessagent since 1980, credibly testified, in 'November 1987,thatRespondent had told him that the Union had theright to strike over grievances which are not arbitrableThomas Olander, who is Respondent's manager of em-ployer and community relations, testified that if thegrievance directly involved in the instant case werefound to be not arbitrable due to the management-rightsclause, itwas possible that the Union would have theright to call a midterm strike with respect to that griev-anceIn 1981, the Union went out on strike in support ofgrievances including, inter alia, grievances which in-volved subcontracting and may have proceeded fromRespondent's maintenance personnel In 1983 and 1986,the Union went out on strike in support of grievanceswhich involved subcontracting and proceeded from Re-spondent's maintenance personnel The Union did not re-ceive cost information from Respondent before any ofthese strikes In connection with at least the 1986 sub-contracting grievance or grievances, the Union had beentaking the position that Respondent had improperlyfailed to fill maintenance jobs from which employees hadbeen permanently separatedThe record fails to showwhether these strikes by the Union caused Respondent tochange its position with respect to any of the grievanceswhich led to the strikeIt is specifically agreed that no arbitrator shallhave the authority to decide any matter involvingthe exercise of a right reserved to managementunder this Agreement, including but not limited tomanagement's right to determine the methods andmeans by which its operations are to be carried on,the right to subcontract, discontinue or relocate allor any portion of any such operations, the right toassignwork and establish the size and composition2 1981-1987 grievances involving subcontractingIn April 1981, the Union filed a grievance alleging thatan outside contractor had been performing machinerymaintenance work which in the past had been performedby Respondent's own maintenace employees in plant 8In the grievance form blank asking for the relief sought,the Union stated, "Request management to recognize theability,expertness and knowledge of the Plt 8 Maint GENERAL ELECTRIC CO149Dept by expelling contractors doing maint work" Inthe grievance form blank asking for the "provision ofagreement involved," the Union specified a no-discrimi-nation clause substantially the same as the one in the1985-1988 contract in effect durng the instant dispute(see infra part IIC), and a clause substantially the same(for purposes relevant here) as the clause described infrafootnotes 10 and 21 The foreman's answer to this griev-ance stated, "This is not a [maintenance] job and [exper-tise]needed for this work is not a function of [mainte-nance department] and [greivant] could not handle it "At the second step of the grievance procedure, JohnMason, who is Respondent's manager of job operationsfor refrigeration, stated'We do respect the skills and abilities of our trades-people, however, from time to time it is necessaryto seek out additional skills from outside the organi-zation to effectively operate Supervision has beenrequested to carefully review in-house skills beforecontracting work outThe 'record fails to show whether this grievance waspursued beyond the second step. Mason testified that thecost of this project had no relevance to the decision tocontract it out.In January 1982 the Union filed a grievance which al-leged that management was having an outside contractorperform maintenance work which had at one time beenperformed and completed by Respondent's own mainte-nance employees In the blank calling for the reliefsought, the Union stated, "Request management to rec-ognize the ability and knowledge of the maint. dept andstop discriminating against the maint employees " In theblank calling for "Provision of Agreement Involved,"the Union set forth the same clauses referred to in theApril 1981 grievance, and also clauses which dealt withsafe and healthful working conditions, working hours,the grievance procedure, and incentive rates. In Febru-ary 1982, Operations Manager Mason rejected the griev-ance at the second step, on the ground that the job _inquestion "involved one day only, was an emergency inpreparation for a factory mutual inspection, and themaintenance employee who might have done the workwas engaged in the work at the time and had also beenworking overtime " Later that month, on the Union'sappeal to the third-step, Respondent gave the followingthird-step response.the work in question is normally general facili-tiesmechanic type work However, a review of thehours worked by the employee in that classificationshowed that in a five-week period since January 4,1982, this employee had worked an average of 52hours per weekWhile we reserve the right to subcontract, oper-atingmanagement is aware that whenever suitableconditions are present we attempt to use [our own]maintenance employeesIn this situation, where the work had to be per-formed within a particular period of time and thefacilitiesmechanic was working overtime, it is theposition of the company that the subcontracting ofthework in question was not in violation of thecontractIn June 1982, the Union filed a grievance which al-leged, "Management is continuously and deliberately de-priving the maint tradesmen of time, wages and job as-signments by contracting our work to outside contrac-torswhile aggrieved employees are laid off for lack ofwork. Work being done by outsiders has been performedand completed by [Respondent's] maint employees inthe past." In the blank calling for "Relief Sought," theUnion stated, "Management to recognize the ability andknowledge of [aggrieved] tradesmen and stop deprivingemployees of time and wages " As to the "Provision ofAgreement Involved," the Union cited most of the sameprovisions referred to in the January 1982 subcontractinggrievance.OperationsmanagerMason's July 1982second-step answer stated that the work in question in-volved design as well as installation, that it "required the[outside contractor's] skills and specialized knowledge,"and that some assistance had been provided by "ourmaintenanceorganization "Respondent'sthird-stepanswer, inAugust 1982, reaffirmed the second-stepanswer.In November 1983, the Union filed a grievance whichalleged that Respondent was "continuously" using out-side contractors to do jobs which pertained to the bar-gaining unit in the maintenance department The griev-ance specifically referred to a job involving conveyordrives and another job involving heating oils. The"Relief Sought" was "No outside contractor to performjobs that our [maintenance] department are capable to doitRecallmaintenance personnel on layoff " As to theprovision of agreement involved, the grievance specifiedthe clauses referred to in the April 1981 subcontractinggrievance, the clause setting forth the grievance proce-dure, and a clause dealing with reduction in force and re-callsMason's second-step response stated that one of thejobs specifically referred to in the grievance involved anemergency heating unit leak in the stem line which hadto be removed immediately, and that the actual repairwork had been by Respondent's own maintenancepeopleAs to the other job specifically mentioned in thegrievance, the second-step reply stated that the drives re-quired cleaning before maintenance work could be doneand an outside contractor had to be used to "expedite"the cleaning work The notes in Respondent's files statethat during the third-step grievance, Union PresidentAgrela stated that the Union had no objection to outsidecontractors if Responent's own maintenance people wereallworking or were not capable of perfoming the work,and that he went on to ask whether Respondent wasplanning to replace its own maintenance employees withoutside contractorsAt the November 1987 hearingbefore me, Agrela denied saying that as long as peoplewere working, he was not concerned about subcontract-ing, in view of the 4-year period between the meetingand Agrela's testimony, I am inclined to accept Respond-ent'sapparently contemporaneous notes. In January1984, Respondent reaffirmed the second-step answerInAugust 1984, the Union filed a grievance alleging' 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThis summer shutdown was no different than inthe pastMore and more contractors were allowedtowork while our maint. personnel were allowedvacations and while some are still on layoff Afterthe S E. [?] contractors finish their job, our peoplemust go and straighten out mistakesThe "Relief Sought" was "That management refrainfrom using so many contractors and to make certain theyfinish their jobs before they leave " In the blank callingfor the provision of agreement involved, the Union re-ferred to articles regarding safe and healthful workingconditions, the grievance procedure, and a clause sub-stantially similar to the clause described infra fn. 21. Re-spondent's second-step reply stated, "it is necessary tohave contractors when the volume of work, hours re-quired and large projects during the shutdown exceedour workforce capability." An internal company memo-randum prepared in connection with the Union's appealof this second-step determination summarized the disputeas follows-Union ViewpointMaintenance is down to bare bones, there's noapprentice program and the company continues touse contractors to do bargaining unit work Thishappens every shutdown Our people can do thejob, refrain from using contractors.Company ViewpointMaintenance had many jobs to get done in ashort shutdownMany jobs performed by contrac-tors are too large for maintenance In addition manymaintenance men wanted to be on vacation duringshutdownIn September 1984, Respondent reaffirmed its second-step responseIn August 1987, the Union filed a grievance which al-leged as followsDuring the 1987 summer shutdown in Bldg. 59,the Company has scheduled many maintenance jobsto be performed by outside contractorsWith more[Union] maintenance employees, there would be noneed to have outside contractors In the past 10years, [maintenance department] employees havedecreased by one-half while work load has in-creasedIn the blank calling for the relief sought, the Unionasked "That the Company increase its work forces inlinewith its production output and its increasing shut-down workload and curtail its use of outside contractorsto fill this gap." As the provision of agreement involved,the grievance cited the contractual recognition articleand one or more additional articles.' In September 1987,1The grievance, which is handwritten, contains the entry "X VIII " Itisunclearwhether this entry refers to one article (XVIII, the grievanceprocedure article), two articles (X, the recall-from-layoff article, andVIII, the service-credit article), or three articles (X, V, the management-rights article,and III,the article calling for safe and healthful workingconditions)management dented this grievance on the grounds thatthework in question was "beyond the scope, skill,knowledge and experience of maintenance. There wereno maintenance employees on temporary lack of work "InOctober 1987, Respondent denied this grievance atthe third step, on the ground that "outside contractorswere brought in during the summer shutdown to per-formwork which management felt was beyond thescope, skill, knowledge and experience of maintenanceThere were no maintenance employees on layoff duringshutdown "ZA letter dated February 5, 1982, from Union PresidentAgrela to Edward J. Haley (Respondent's manager ofunion relations in Chicago) reads as follows-As per our requst at the third (3rd) step meetingheld January 28, 1982,3 requesting information con-cerning sub-contracting, we need a list of all sub-contractors who has or is [sic] currently [perform-ing]work in our plantsince the signing of ourpresent contract, dated July 13, 1979. This list shallinclude allworkThe type of work [per-formed] Plant work is or was [performed] in Costper man hour of work Janitorial work.As you know, under Article V of the current col-lectivebargainingagreement [themanagement-rights clause], the Company has the exclusive rightto subcontract work during the term of the currentagreement If, nonetheless, you contend that theCompany has in some respect violated a provisionof the collective bargaining agreement or that somerights of bargaining unit members have been im-paired, I will be happy to meet with you to discussyour concerns3Contractual provisions for terminating collective-bargaining agreement and negotiating newagreementEither party to the most recent collective-bargainingagreement between Respondent and the Union could ter-minate it by written notice to the other not more than 90days and not less than 60 days prior to June 26, 1988This agreement further provides that bargaining for anew agreement is to commence not more than 15 daysfollowing receipt of such notice, or following receipt ofnotice from either party (within the timeframe specifiedfor notice of termination) of a desire to modify the exist-ing agreement2 The 1982-1987 grievances discussed under this heading consisted ofgrievances which Respondent's counsel found in their files Counsel forthe General Counsel and for Respondent stated that they did not repre-sent that these were the only grievances filed with respect to subcon-tracting during the period, or that they constitute a representative sim-pling of such grievances2The record fails to show what grievances were discussed at thatmeeting GENERAL ELECTRIC CO151B, TheJanuary 1987Subcontracting Grievance andConsequentDiscussions1Nature of the grieved subcontractingRespondent has an annual practice of shutting downproduction operations for 2 or 3 weeks in late July and 1to 3 weeks in late December. During these shutdowns,most of the production employees are on vacation andmost of the maintenance employees are working Theshutdown in 1986 occurred during the weeks ending De-cember 28, 1986, and January 4, 1987 At this time, about21 of the employees in department K18 of plant 8, all ofwhich department consists of maintenance employees,were in the bargaining unit represented by the Union. Ofthese 21, 3 were on vacation during this entire period, 1was on vacation during the first of these weeks and partof the second, and about 3 took from one-half to 3 vaca-tiondays during this periodAlmost all the othersworked at least 24 hours at straight time during the firstof these weeks (which included the paid holidays ofChristmas Eve and Christmas Day) and at least 32 hoursat straight time during the second of these weeks (whichincluded the paid holiday of New Year's Day). Also,about 17 of them worked some hours at time and a half(that is, on Saturday, on a holiday, or hours workedbeyond 8 that day), and about 3 of them worked somehours on Sunday at double time. In addition, all 11 of theproduction employees who wanted to work during theshutdown were assigned to perform maintenance jobs.Before the December 1986 shutdown, Respondent de-veloped a plan to perform 64 jobs during the shutdown.The form on which these jobs were listed called for a"priority" number for each job The form itself describesa "Priority 1" as "Must do . . cannot do at anothertime" Mason testified that "Priority 1" means that thejob could not be done during regular production and hadto be done during shutdown, and that cost was not rele-vantAll but about 12 of these jobs are designated on theform as Priority I For reasons not shown by the record,several Priority 1 jobs performed by Respondent's ownemployeeswereleft incomplete by 50 percent or moreThe form describes a Priority 2 job as "Should do . .can do another time/greater cost " Mason testified thatas to Priority 2 items, "If cost is a factor, I suppose wecould delay it or something." All three of the Priority 2jobs were in fact performed, one of them was contractedout, and the other two performed by Respondent's ownmaintenance employees In addition, five of the jobswhich had no priority number were in fact performed byRespondent's own employees Of the jobs on the 64-itemlist,about 4 were not performed at all and their prioritynumbers, if any, are not shown by the record 4 Of theapproximately 60 jobs on this form which were in factperformed during the shutdown, about 46 were per-formed by Respondent's own employees;5 about 11 werecontracted out, and 1 or 2 may have been performed byboth subcontractors and Respondent's own employeesThe filled out form which Respondent put into evidenceis a sanitized photocopy which excludes most of the costfigures entered on the originalMason testified that of the contracted-out jobs, aboutthree (Nos 12, 19, and 30) were jobs where Respond-ent's own employees do not have the skill and equipmentto do the work Agrela may have been referring to oneof these jobs (No. 30, replacing pan rails in a cure oven)when he testified that Respondent's own employeescould have performed the work of "tearing down someof these machineries " Mason testified that the rail-re-placement job could not be performed during productionoperations because everything had to be ripped out for atleast a week; his testimony suggests that the same wastrue of another, related contracted-out job (No 32, fabri-cating and installing a guardrail stop) As to another con-tracted-out job (No 31, a vulcanizing job), Mason testi-fied that Respondent does not have the equipment to dothe work As to still another (No. 45, a fumigation job),he testified that it could not be done when people arearound and that the contractor specializes in this kind ofwork. As to another contracted-out job (No 60, remov-ing, regrinding, and replacing blades),Mason testifiedthatRespondent's own employees can remove and re-place the blades, but that Respondent does not have theequipment to regrind them. Agrela testified that at leastas to one machine, Respondent's own employees before1980 "would take [the blades] out, get them sharpened,and put them back " As to the contracted-out job of re-building the gas burner assembly and pre-oven (No 28),Mason testified that Respondent has tended to steeraway from working on gas burner controls; that so far ashe knew, Respondent's own employees had never donethiswork, that much of it involved electrical work(which is performed only by employees outside theUnion's bargaining unit), that this job was a very compli-cated one whose improper performance could create asafety hazard or result in the production of a poor prod-uct; and that the subcontractor is expert in that kind ofwork and does it all the time Agrela testified that thework of "fixing heaters" could have been done by Re-spondent's own employeesMason testified that Respondent's own employees arecapable of performing the remaining three contracted-outjobs 6 As to why they were contracted out, he testifiedthat performing two of them-No. 1 (a Priority 2 job)and No. 58 (a Priority 1 job)-is difficult or impossiblewhile production work is being done and not enough ofRespondent's own employees were available to performthem during the shutdown As to the third contracted-out job (No. 16, a Priority 1 job), the cleaning of pro-tected baskets that surround the overhead conveyors, the" The form also describes a "Priority 3" job as "Like to docan doanother time/same cost " The entries on the form list no priorities otherthan 1 and 2'This includes one "Priority I" job which was only 10 percent per-formed, one job performed by Respondent's production employees in theunit represented by the Union, and several jobs performed solely by Re-spondent's electricians (not represented by the Union here)BOne of these jobs (No 1) consisted of painting trucks, Agrela cor-roboratedMason's testimony that Respondent's own employees couldhave performed this work Agrela also testified that another subcontract-ed job which was performed during the shutdown and could have beendone by Respondent's own employees consisted of or included "repairinghangers", I cannot determine which (if any) job he was describing thatwas described by Mason 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtestified that this can be done during a weekend ratherthan during a shutdown but that doing it on,a weekendtakes extra time because the conveyors have to be emp-tiedMason testified that the tasks included in Nos 58and 16 had in fact been performed by production em-ployees, in the unit represented by the Union, during thesummer shutdown of 19872Evidence regarding management's reasons forcontracting out workMason testified that the maintenance work to be per-formed during a shutdown is usually planned severalweeks or months in advance of the shutdown AccordingtoMason, whether particular maintenance work is to beperformed during a shutdown rather than at other timesdepends on the size of the job, whether it will disruptmanufacturing, and whether the job will take more thana weekend to complete Mason and Olander testified thatwhether to have particular maintenance work performedby Respondent's own maintenance employees or by sub-contractors is determined by whether Respondent'smaintenance employees have the time available to do thework when it is requested, whether they have the skill todo it, whether Respondent has the equipment to do it,and whether the work has to,be performed by the manu-facturer of the product in order to be paid for it or forother reasons. Also, Mason and Olander testified that indetermining how many people to hire for the mainte-nance department, Respondent figures how many mainte-nance people Respondent needs on an average (ratherthan during peak periods, such as production shutdownperiods)Mason testified that Respondent does this be-cause otherwise, on occasion Respondent would haveemployees with no work to do, and that Respondentwould object to having employees with no work to dobecause "That would be very inefficient and very de-moralizing and very costly " He further testified that inmanagement's decisionwhether to subcontract work,cost is "not really a factor . . Not a factor. I don'tbelieve it enters in " As to one job (No. 10) which Re-spondent'sownmaintenanceemployeesperformedduring the December 1986 shutdown, he testified thatRespondent's foreman looked at the cost of doing it thatway. In addition, Mason testified that Respondent triesto stay within the dollar amount of its budget for mainte-nance costs, that such costs include costs for contracted-out work as well as the wages and overtime paid to Re-spondent's own maintenance employees, and that subcon-tracts are bid competitively, to enable Respondent to getthe best job done at the best possible price, which priceincludes labor.At Respondent's instance and over the objections ofthe General Counsel and union counsel, I received intoevidence a work sheet on which Mason had listed, inMay 1982, jobs which were to be subcontracted duringthat year's summer shutdown and the reasons for con-tracting them outRespondent's counsel contended,"This document shows that as far back as 1982 cost wasnot a consideration in subcontracting work and that hashistorically been the pattern of the Company " As to cer-tain janitorial work never performed by maintenance em-ployees in the unit represented by the Union, this docu-ment contains the notation, "Best accomplished afterhours.Cannot properly supervise and controlLesscostly "Mason testified that this entry meant that con-tracting it out was less costly than doing it with "insideproduction people "In February 1987, after the plant had resumed full pro-duction, Respondent had a subcontractor perform on in-jectionmachines certain maintenance work which Re-spondent's own maintenance employees had the skills toperform, but were too few in number to do while per-forming the other work assigned to them Also, the jobof rebuilding a plant washroom was performed at leastpartly after the plant had resumed full production in Jan-uary 1987, and at least partly by a subcontractor, al-though Respondent's own maintenance employees arecapable of performing at least part of that work Mason'stestimony varied as to whether any part of this wash-room work was performed before the shutdown and asto whether all of it was performed by the subcontractor.3The January 1987 subcontracting grievances, therefusal to provide subcontracting cost informationOn January 2, 1987, Area Steward Fred Petersendrafted a grievance naming himself and the Union asgrievants.The grievance alleged, "This winter shut-down, outside vendors are performing work in Plant #8which we feel our maintenance crew could do If theseare engineering jobs, why can't our people do them [?]."In the blank calling for the relief sought appears the lan-guage, "That the Company furnish Union with list ofcontractors, jobs they are doing, and cost of projects in-dividually [, and] who is bidding on the projects." In theblank calling for the provision of agreement involved,the grievance named the management-rights article, thegrievance-procedure article, and an article captioned"Wage Rates" whose contents are discussed infraOn January 16, 1987, Respondent and the Union helda second-step meeting on the grievance Chief StewardLou Andrews said that Respondent could not have out-side contractors doing bargaining unit work, and that theUnion might want to have Respondent's own mainte-nance employees "bid on these contracts" OperationsManager Mason said that during the shutdown, Respond-ent had more maintenance jobs to do than it had mainte-nance hours available, and asked whether all of Respond-ent'smaintenance employees were working during theshutdown.Area Steward Peterson replied that all ofthem had been working except for those on vacationMason then said, "Then where is the complaint? Wehave projects that must be done during shutdown Thesemust be done when the plant is not working We hiredcontractors to do these projectsWe have always donethis.During the last shutdown [all of Respondent's main-tenance employees were] either on vacation or workingOn some shutdown projects we may not have the skills,knowledge or the tools to do the work " Mason furthersaid that during shutdowns, Respondent's need for main-tenance employees peaked beyond the number in Re-spondent'swork force Andrews said, "Why not hiremore maintenance employees and have them all thetime9Why not hire employees from Chicago [of which GENERAL ELECTRIC CO153Cicero, where the instant plant is located, is a suburb]'Outside contractors hire aliens to do the work " Bymemorandum to Petersen dated January 23, 1987, Masonstated, "The peaking conditions of shutdown type workrequire that outside vendors be used for some types ofwork All available maintenance people were working "On February 5, 1987, Respondent and the Union helda third-step meeting on the Petersen grievance Agrelaaskedwhy Respondent had not replied to the "Reliefsought" portion of the grievance He said that the Unionwanted a list of all present and future subcontracted jobsHe said that the fact that all maintenance employeeswere working was not good enough, that the subcon-tracted work was bargaining unit work, that the subcon-tractingwas an unfair labor practice, and that subcon-tractorswalked into the plant every day. Olander saidthat Respondent was putting in a new foam system andthis required subcontractors and their employees Agrelasaid that he wanted to know who the subcontractorswere, wanted "copies" of the projects, and wanted thedollar amount of the projects and the price of the jobsHe went on to say that he also wanted to know who elsehad bid on their jobs, how many were minority vendors,and how many employees each contractor used in theplantAgrela said that he had the right to all this infor-mation, that the subcontractors "are bargaining unit ven-dors," and that he wanted Respondent to stop subcon-tractingand to hire more maintenance employees.Olander asked the relevance of the price of the jobs, andfurther asked, inferentially as a rhetorical question, whohad not been working during the shutdown. Agrela saidthat he believed Respondent was eliminating bargainingunitworkers and replacing them with subcontractors,and that Respondent had not replaced maintenanceworkers who had retired Olander asked Agrela the pur-pose of this request, and showed Agrela a list of the con-tractorswho worked during the shutdown and the jobsthey worked on Agrela said that he wanted the name ofthe subcontractor, the project, the cost of the job, andwho else bid Olander asked why Agrela wanted toknow the cost of the job Agrela said that the Union hadpreviously been having problems with subcontractors'coming into the plant, that numerous stewards had filednumerous grievances, and that the Union felt that Re-spondent's own maintenance employees could performsome of the subcontracted work themselves He furthersaid, "I want to know the cost of the contract Howmany employees Is Maintenance qualified to do thiswork? I want to know the reason why Maintenance wasnot given the work" Olander replied that "Mainte-nance" had had no time during the shutdown and that allthemaintenance employees who were not on vacationhad in fact worked. Further, he said that Respondenthad not replaced bargaining unit employees with subcon-tractors, that all the maintenance workers were workingovertime, that he saw no relevancy to the requested in-formation regarding costs, and that the contractual man-agement-rights clause gave Respondent the right to sub-contract.Agrela said that Respondent was replacing re-tired employees with outside contractors, that Respond-ent had been cutting maintenance employees and usingoutside contractors, and that the outside contractorswere charging Respondent more than it would have topay if it were using its own employees He went on tosay that he wanted to know what future jobs andprojects there would be for outside contractors, howmany subcontractors were presently in the plant, whothey were, which jobs they were doing, and which othercontractors bid on these jobs. Then, Agrela said, "Wewant to stop subcontracting " Olander said that thegrievancewhich was the subject of the second-stepmeeting concerned the shutdown period. Agrela replied,"You have not replaced employees who retired You usesubcontractorsEvery day of the week, contractorscome into the plant They are all over the place Enoughis enough."The third-step meeting on the grievance was continuedon February 12, 1987. Agrela asked Olander if he hadany of the information which the Union had requested atthe last meeting Olander said yes, and showed him somehandwritten notes which gave the names of subcontrac-tors and the jobs they were performing. Agrela askedabout the costs of these projects Olander asked the rel-evance of the costs, stated that under the bargainingagreement,Respondent had the right to subcontract,stated that Respondent had been subcontracting since thebeginning of "these contracts", and further stated thatthe requested information was irrelevant to the UnionAgrela said that he wanted to put a stop to subcontract-ing and that the Union had the right to get this informa-tion and needed it because subcontractors had replacedbargaining unit workers in the past and the Union wasnow seeing more outside contractors performing jobsthat bargaining unit workers normally did Olander askedwhat Agrela needed this information forAgrela saidthat the Union needed it to evaluate whether "we" couldcompete with these subcontractors and that he wanted toprepare himself for the upcoming negotiations. He al-leged that the unit was "losing" maintenance employees,and asked whether alleged loss was due to a failure byRespondent to replace those who retired and action byRespondent in using subcontractors to do the work Hesaid that he wanted to know who the bidding subcon-tractors were, how they bid, whether their bidding wascompetitive, and how much the contracts cost. He saidthat he did not see "minority vendors," and that the con-tractorswere performing jobs which employees in theUnion's bargaining unit had done in the past. Olandersaid that it was Respondent which determines the sizeand the composition of the work force Agrela said thathe felt Respondent's own employees could do the job forless than the subcontractors, and asked why Respondentwas bringing them in Agrela said that he needed thecost information in order to continue with the third step,and that he would put the grievance "on hold" until heheard from Olander, or would file a charge with theBoardMy findings as to the meetings on January 26 and February 5 and 12are based on a composite of credible parts of Agrela's and Olander's testi-mony and the contemporaneous notes of Robert Michel, who attendedthese three meetings on Respondent's behalf His notes regarding theFebruary meetings were offered and received without objection or limita-Continued 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn February 23, 1987,Agrela telephoned Olander andaskedif hehad spoken to his attorneys.Olander said yes,and that on counsel's advice, he was not going to supplythis information because it was irrelevantto the Union.He stated that Respondent had not replaced bargainingunit employees with subcontractors,and that Respondenthad the right to subcontract under the current bargainingagreement.Agrela said that he was going to file chargeswith the NLRB becausehe felt the Union hadthe rightto this information.The chargeherewas filed on Febru-ary 27,1987, and alleged that Respondent had unlawful-ly refused to provide"information concerning certainsubcontracting.. .whichisnecessary to enable the[Union]to carry outits functions under the current col-lective bargaining agreement and theAct." As of theNovember 1987 hearing,the Unionhad not received therequested cost information and the January 1987 griev-ance was still"on hold."4.Number and working hours of plant 8 employeesin unitNumber of plant 8 employees represented by theUnion consisted of 21 at the end of 1983, 24 at the end of1984, 22 or 23 at the end of 1985, 21 at the end of 1986,and 19 as of November 1987, the time of the hearing.Mason testified in November 1987 that employees whowere in the unit represented by the Union had retiredsince 1980 and had not been replaced by employees inthat unit.8InNovember 1987, Agrela testified that 10plant 8 maintenance employees (4 of whom he named)who were in the unit represented by the Union had quit,died,or retired since the beginning of 1983 and, in hisopinion,had not been replaced by other plant 8 mainte-nance employees representedby the Union. The plant 8maintenance employees who in 1986 were in the unitrepresented by the Union worked between 2075 and2649 straight-time hours in 1986. In addition,all but oneof them worked at least some overtime in 1986, rangingbetween 52 and 651 hours.9tionOver union counsel's objection on hearsay grounds,Michel's notesregarding the January meeting were received to establish the truth oftheir contents after union counsel had conceded that they constitute busi-ness records, see Rule 803(6) of the Federal Rules of Evidence.Olandertestified that he did not hear Agrela say on February 12 that he wouldneed this information for contract talks However,I agree with the Gen-eral Counsel that Agrela's credited testimony that he so stated is at leastpartly corroborated by Michel's notes stating that Agrela said, "I needthis information on contractors for bargaining."Not only is this the mostnatural reading of the notes,but Respondent failed to call Michel as awitness,even though the General Counsel advanced this interpretation ofthe notes before Respondent began to put on its case,and even thoughMichal was present in the hearing room until a sequestration order wasissued.8 However,he testified that during this period,Respondent had in-creased the number of plant 8 electricians,who are not represented bythe Union9My findings in the last two sentences are based on the records of theunit employees other than Spangler.Most of his time records are not inevidence5.Testimony as to Union's reasons for requestingsubcontracting cost informationAgrela testified that he requested the cost of projectsdone by subcontractors in plant 8 during the winter shut-down,. .. first of all. . .because we continuously hear-for example,at third step grievance meetings, when-ever the Company eliminates jobs or even subcon-tractswork to other, through other grievances, wehear the rhetoric that the Company has to be com-petitive.That is how we can create jobs and remaincompetitive in this business.And I felt that maybethese subcontractorswere somewhat eroding thebargaining unit which we represent,and I wantedto know whether or not that these subcontractorswere directly competitive with my wages and oursalaries that we get from [Respondent],and there-fore, I wanted to evaluate and maybe negotiate withthe Company for future agreements because we feltthat there had been some employees retired,and theCompany had not replaced these particular employ-ees.He went on to testify that he wanted this cost informa-tion for the further reason that a November 1986 "co-ordinating and bargaining"meeting of 13 Internationalunions which bargain with Respondent had concludedthat since 1980, Respondent had eliminated over 100,000jobs and had subcontracted an "enormous amount" ofjobs.Also, he testified that he requested this informationbecause the maintenance personnel in the bargaining unithad been asking the Union whether a strike should becalled over the "amount of contractors"in the plant. Inconnection with the fact that during the shutdown, nounitmember was on layoff,nor (as far as Agrela knew)was denied overtime work during this period, and aftertestifying that he did not know whether any unit mem-bers declined further overtime opportunities during thisperiod, Agrela testified that the Union's objective was toincrease the number of minority and other productionunit employees already in the unit who had an opportu-nity to transfer into maintenance jobs which paid morethan their present jobs,10 and,because production jobsvacated by such transfer would have to be filled by newhires, to enlarge the size of the unit.' iAgrela also testi-fied that information as to the cost of subcontracting wasrelevant to the issue of whether the Union should exer-cise its right to strike over a subcontracting grievancewhich remained unsettled after the exhaustion of the10 Art.XI of the 1985-1988 agreement contains an undertaking by Re-spondent,"to the extent practical,"to "give first consideration for jobopenings and promotions or transfers to higher rated jobs to present em-ployees when employees with the necessary qualifications are available "To be considered eligible for an available upgrading,an employees mustusually have his application already on file, and must have filed it no ear-lier than the preceding February.I i Between 1983 and 1986,although the number of maintenance em-ployees in the plant remained almost constant at 108 to 110,the totalnumber of hourly employees increased from 1247 in 1983 to 1443 in 1986,an increase of about 15 percent.(It should be noted that the figure forthe maintenance employees includes those represented by threee labor or-ganizations in addition to those in the Union's unit;cf infra fn 26 ) GENERAL ELECTRIC COgrievance procedure, because if the subcontractor's em-ployees were being paid about the same as Respondent'sown maintenance employees, he might conclude, andadvise the membership, that the subcontracting was a"union-busting tactic" which might justify a strike, and ifthe subcontractor's employees were being paid signifi-cantlymore than Respondent's own maintenance em-ployees "it would be a definitely strike issue " Agrelatestified that he never articulated to Respondent whycost was important for him to know in deciding to excer-cise the Union's right to strikeC. Analysis and ConclusionsThe duty to bargain imposed by Section 8(a)(5) andSection 8(d) of the Act includes the duty to provide in-formation that is relevant and will be of use to the unionin carrying out its statutory duties with respect to negoti-ating contract provisions which cover mandatory bar-gaining subjects and with respect to processing griev-ances regarding mandatory bargaining subjects.12 In theinstant case, the Union advised Respondent that theUnion wanted the cost information here in question inorder to assist the Union in preparing for negotiationswith respect to a bargaining agreement to succeed thethen-current 1985-1988 agreement and for the purpose ofassisting the Union in processing the January 1987 sub-contracting grievance. Respondent does not appear toquestion that a union effort to include subcontracting re-strictions in a successor agreement would likely dealwith a mandatory subject of collective bargammg. i 3Further, Respondent does not appear to contend that fa-vorable action with respect to any part of all the Union'sJanuary 1987 subcontracting grievance would affect thescope,direction,or nature of Respondent's businesswithin the meaning ofOtis Elevator Co,269 NLRB 891,893 (1984); I agree with Respondent's tacit admissionthat no such consequences would follow. However, Re-spondent seem to be contending that it was under noduty to supply information relevant to the January 1987grievance on the ground that Respondent's decision tosubcontract these jobs was not based on a desire toreduce labor costs within the meaning of the pluralityopinion inOtisand, therefore, no portion of the griev-ance constitutes a mandatory subject of collective bar-gainingInitially, I do not accept Respondent's position thatlabor costs played no part in its decision to subcontractany of the maintenance jobs during the shutdown Thus,management testified that Respondent tries to stay withinitsdollarmaintenance budget and includes contracted-outwork (as well as in-house work) in determiningwhether the budget has been conformed to; and that sub-contracts are bid competively to enable Respondent toget the best job done at the best possible price, which12NLRB v Truitt MfgCo, 351 U S 149 (1956),NLRB v Pfizer,763F 2d 887, 889 (7th Cir 1985), and cases cited,P R Mallory & Co vNLRB,411 F 2d 948, 952-956 (7th Cir 1969),CrittendenConstructionCo, 287 NLRB 110 (1987),Service Employees Local (North Bay Center),287 NLRB 1223 (1988)13Fibreboard Corp v NLRB,379 U S 203 (1964),FirstNational Main-tenance Corp v NLRB,452 U S 666, 679-680 (1981),Collateral ControlCorp,288 NLRB 308 (1988)155price includes labor Further, when asked to explain cer-tain dollar entries made by Foreman Urbanski on the1986 work sheet, Mason testified, "It is dust a note that[Urbanski]must of put down to get an idea of the costbecause everything on here has a cost" (referring to anotation describing the hourly rate of the employees em-ployed by the subcontractor who did job No 1); "Iassume the cost of an oiler to do" job No 7, performedby Respondent's own maintenance employees, "couldbe" material as well as labor costs; and "I can onlyassume that the foreman was looking at [the] cost . . .of doing" job No. 10, also performed by Respondent'sown maintenance employees 14 Moreover, in discussingthe 1986 work sheet generally,Mason testified that"when you hireout [some of the work], you wouldtend to indicate [on the worksheet], what will it cost meso that you could determine the whole program" ofmaintenance jobs during the shutdown. Furthermore, al-though Respondent's counsel represented, in effect, thatRespondent has used similar standards since 1982 for de-ciding when to contract work out, Mason testified that in1982 a janitorial job was contracted out at least partlybecause doing it that way was less costly than doing itwith Respondent's own production employees Althoughthis janitorial work was never performed by maintenanceemployees, janitors were in the bargaining unit represent-ed by the Union (see Appendix D of the 1982-1985 and1979-1982 bargaining agreements), and I regard it as in-herently unlikely that while admittedly basing the janito-rial subcontracting on costs, Respondent disregarded thisconsideration when deciding to subcontract maintenancejobs which it also performed during the shutdownMoreover, as to the contracted-out job (No. 16) ofcleaning protected baskets, the contention that Respond-ent's decision was not based on labor costs is contrary tothe evidence; management testified, in substance, thatRespondent decided not to perform this work with itsown maintenance employees because performing it overa weekend would require more man hours than perform-ing it during one of the semiannual production shut-downsFurther, as to two more subcontracted jobs (Nos 1and 58), I conclude that the contracting-out decision waslargely based on labor costs within the meaning ofWes-tinghouse Broadcasting,285 NLRB 205 (1987), enfd 849F.2d 15 (1st Cir 1988), andCollateralControl,supraMason testified, in substance, that these two jobs werecontracted out largely because Respondent has a policyof employing only the number of maintenance employeeswhom Respondent needs on an average, rather thanduring peak periods, in order to obviate the "very ineffi-cient" and "very costly" situation of having during cer-tainperiodsmore maintenance employees than wereneeded 15 However, in finding inWestinghousethat an14 Urbanski had never explained to Mason any of the notations on thisdocument Although at the time of the hearing Urbanski was still em-ployed by Respondent in a supervisory capacity, he did not testify15Mason's specific testimony as to what constitutes "peak periods" formaintenance was focused on production shutdowns However, that "peakperiods" occur at other times also is shown by the evidence (see suprapart II, B,2) that after (and perhaps before) the December 1986-JanuaryContinued 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployer's decision to contract out courier work consti-tuted a mandatory subject of collective bargaining, theBoard found that this decision was based on labor costs,within the meaning ofOtisElevator,when the decisionwas motivated by the employer's efforts to conform to aspecified "body count" and the body count" was de-signed to represent a point at which the employer couldproduce its desired product for the least cost in terms ofpersonnel.Westinghouse,supra.Moreover, in enforcingthe Board's order inWestinghouse,the court of appealsagreed that "The control of the `body count' was .simply a method of maintaining the lowest personnelcosts necessary to produce the desired product," and thatthe "decision to reduce the body count" was a decisionto "reduce costs "Westinghouse,supra 849 F 2d at 23. Asto whether particular policies are based on labor costs, Iperceive no valid distinction between the "body count"policy inWestinghouseand Respondent's policy of limit-ing its maintenance employees to a number insufficient toperform the maintenance work during"peak periods," inorder to limit wage costs Moreover, in finding inCollat-eral Controlthat an employer's decision to contract outguard work constituted a mandatory subject of collectivebargaining, the Board noted that the respondent employ-er's claim that fewer guards were needed under the sub-contract "indicates that the economies of a reduced workforce, emphasized as contributing to bargaining amena-bility by the court inFibreboard[supra, 379 U.S at 213-214], enured to the Respondent " As to whether a bar-gaining subject is mandatory or not, I see no differencebetween asituationwhere (as inFibreboardandCollater-al Control)the union wishes to keep in the unit at leastsome of the employees whose work the employer pro-poses to contract out, and a situation where (as here) theUnion wishes to return to a somewhat earlier level ofmaintenance jobs in a particular building in order tomake retirement created vacancies available to nonmain-tenance employees in the unit who might prefermainte-nance jobs in the unit Cf. cases cited infra, footnote 17.InWesternMassachusetts Electric Co vNLRB,573 F 2d101, 104-105, 108-110 (1st Cir. 1978), cited by Respond-ent, the contracted-out work as to which informationwas sought was not work of a kind which had ever beenperformed by unit employees In the instant case, thesubcontractedwork discussed in this paragraph wasmaintenance work which would have been performed byunit employees if Respondent had chosen to includemore maintenance employees in its work force. See alsoUnited Technologies Corp.,274 NLRB 504, 506 fn. 12(1985). 161987 shutdown,Respondent performed through subcontractors somework within the skills of plant 8 maintenance employees who were in theUnion'sbargaining unit,and whose numbers had decreased 12 percentsince the end of 1984is But seeSouthwestern Bell Telephone Co,262 NLRB 928 (1982) (here"Southwestern Bell II'),both relied on by RespondentSouthwestern BellII,held,and readSouthwestern Bell I asholding,that an "economic de-fense"was not advanced by an employer which rejected a grievance onthe ground that the grieved subcontracting was effected because the em-ployer had no employees available to do the work,at least partly becausethe subcontracting took place during "peak periods" or involved worknot to be repeatedMoreover,as tothese three jobs (Nos 1, 16, and 58), Iconclude that the grievance was amenable to resolutionthrough the bargaining process, within the meaning ofthe concurring opinions inOtis,supra, 269 NLRB at 897,900-901. After hearing Respondent's explanation for de-ciding to contract out these three jobs, the Union saidthat it wanted Respondent to limit its contracting out ofmaintenancework and to have some of such work per-formed, instead, by employees who chose to make intra-unit transfers from production jobs to better payingmaintenance jobs (action which the Union hoped wouldrequire the hiring of replacement production employeesand thereby enlarge the unit), the Union contended thatthismethod of performing such work would save Re-spondent money, and Respondent contracted out thesejobs because it believed that this method of performingthem would be cheaper thanincreasingthe number of itsown maintenance employees or having such jobs per-formed by its ownmaintenanceemployees on weekendsnot encompassed by a semiannual shutdown Such differ-ences involve matters which are traditional mandatorysubjects of collective bargaining. 17Moreover,Mason'stestimony shows that Respondent's decision to have thiswork performed during the shutdown was likely madeseveralweeks or months in advance of the shutdown,and in connection with the decision to subcontract thesejobs,management considered whether Respondent hadthe necessary equipment and whether Respondent's em-ployees had the necessary skills, and estimated thenumber of hours whichunitemployees and subcontrac-Southwestern Bell IIincludes the statement that "the [employer] wouldhave been required to hire new employees if it did not subcontract, andthis the Board or an arbitrator would not force it to do" (262 NLRB at933) If this statement is directed to what the Board would include in anorder which would remedy an employer'sunlawful refusal to provide aunion with information in connection with the grievance process, or evenan employer's unlawful refusal to negotiate with respect to a grievance, Iam unable to perceive the relevance of this statement to the merits of thecase at bar Nor do I regard this statement as relevant thereto if it wasdirected at the remedial order which would have been issued if the re-spondent employer's subcontracting had been found unlawful because itconstituted unilateral action with respect to a mandatory subject of col-lective bargaining The instant complaint contains no allegation of unlaw-ful unilateral action,nor, for that matter, did theSouthwestern Bellcom-plaints Indeed,SouthwesternBell II,stated at one point that "there is noallegation or suggestion that [the respondent employer] had a duty tobargain about the contracting out over which the grievances were filedthe General Counsel [made] a prior concession that the subcontract-ing involved herein was not any item requiring bargaining" (262 NLRBat 932)However, the contex of these remarks,and of a subsequent state-ment that"there is no contention that the contracting out itself was aviolation of the Act" (262 NLRB at 933), suggests that the Board wasreferring to the absence of any allegation that the subcontracting itselfwas unlawful because unilateralII SeeMack Trucks, Inc Y NLRB,582 F 2d 720, 726 (3d Cir 1978),Ohio Power Co,216 NLRB 987, 992 (1975), enfd 531 F 2d 1381 (6th Cir1976),Beacon Piece Dyeing & Finishing Co,121NLRB 953, 956-957(1958),Kendall College,228 NLRB 1083, 1088-1089 (1977), enfd 570F 2d 216 (7th Cir 1978),Firemen & Enginemen,168 NLRB 677, 680-681(1967), enfd and affd 419 F 2d 314 (D C Cir 1969),Pan American GrainCo,281NLRB 95 (1986),AutoWorkers vNLRB,381F 2d 265, 266(D C Cir 1966), cert denied 389 US 857 (1967), cited with approval,WesternMassachusetts Electric,supra, 573 F 2d at 106,Pay 'N Save Corp,210 NLRB 311, 322-323 (1974), see also,Scofield (WisconsinMotors) vNLRB,394 U S 423, 431-435 (1969), affg 393 F 2d 49, 52-54 (7th Cir1968),NLRB vLongshoremen, 473 U S 61, 74-86 (1985),NLRB vGamble Enterprises,Inc, 345 U S 117 (1953) GENERAL ELECTRIC CO157tors' employees would need to perform such jobs and thecost of subcontracting the work.Iconclude that requir-ing management(on the Union's request)to add to theseconsiderations a union proposal to have the work per-formed by unit maintenance employees promoted fromproduction jobs in the unit would impose on Respondenta relatively small burden which is outweighed by thebenefit to labor-management relations of encouraging anat least partial resolution,through the collective-bargain-ing process,of the parties'chronic dispute about subcon-tractingSeeOtis,supra,269 NLRB at 897 (concurringopinion of then member Dennis).However, as to the contracted-out jobs where it is un-disputed that Respondent's employees do not have skillsto perform them,and/or for which Respondent does notpossess the necessary equipment,the grievance did notconstitute amandatory subject of collective bargain-ing 18Respondent further contends that the Union'sagree-ment to the contractual management-rights clause consti-tuted an effective waiver of any statutory right theUnion may have had to engage in midterm bargainingabout subcontracting and, accordingly,the Union has noright to information about the subcontracting grievance.IdisagreeTo be effective,any waiver of this right mustbe expressed clearly and unmistakably 19 However, thebargaining agreement does not limit the grievance proce-dure to claims that the agreement has been breached,but, instead,extends that entire three-step procedure to"A" grievance which involves the interpretation or ap-plication of this agreement"Moreover,although thebargaining agreement provides,in effect, that no arbitra-tor has the authority to decide any matter involving theexercise of a right reserved to management under themanagement-rights clause,the agreement does expresslypermit employees to engage in "a protected strike withinthe terms of the National Labor Relations Act arisingout of a grievance after the respect provisions of the suc-cessive steps of the Grievance Procedure.shall havebeen complied with, provided that the grievance doesnot involve a matter subject to arbitration or a grievancewhich the Company has indicated in writing its agree-ment to arbitrate"Indeed,Respondent'sposthearingbrief states,atpage 17, that the bargaining agreementpreserves to the Union the right to strike on all exhaust-ed grievances other than those which are arbitrable as amatter of rightMoreover,the Union has in fact engagedinmidterm strikes in support of subcontracting griev-ances,Respondent has advised the Union that nonarbitra-ble grievances are strikable,and Respondent'smanagerof employee and community relations testified that if theJanuary 1987 subcontracting grievance is not arbitrable18 As to two or three of the subcontracted jobs,the ex post facto testi-mony of employer and union representatives shows a difference of opin-ion as to whether Respondent was correct in its conclusion that Respond-ent did not have the equipment,or that Respondent's own employees didnot have the skill, to perform the work Although probably renderingbargaining the portions of the grievance directed to these jobs,this differ-ence of opinion did not afford relevance to the requested subcontractingcost information9MetropolitanEdison Co v NLRB,460 U S693,707-708(1983),Auto Workers v NLRB,802 F 2d 969, 973 (7th Cir1986),BlueCross BlueShield,286 NLRB 564 (1987)due to the management-rights clause,theUnion mighthave the right to call a midterm strike with respect tothat grievance This evidence that subcontracting griev-ances(including the instant January 1987 grievance) maybe grievable and strikable renders less than clear and un-mistakable any waiver which might be inferred from themanagement-rightsclauseand the arbitration clausestanding alone.Moreover,the management-rights clause is by its ownterms "subject only to those provisions of this Agree-ment which expressly qualify [Respondent'sexclusive]right[to manage its business in such manner as the Com-pany shall determine]"In view of this qualifying lan-guage, I reject any contention that the management-rights clause necessarily permits Respondent to engage insubcontracting without regard to its motive,its effect, orany other limitation 20 Thus, at the hearing Agrela testi-fied that his concerns about the subcontracting includedconcern that it had the effect of depriving productionemployees of the opportunity to increase their wages bymoving into maintenance jobs, a union concern directedtoward a mandatory collective-bargaining subjectMackTrucks,supra,582 F 2d at 726,Ohio Power,supra, 216NLRB at 992).It is at least arguable that where subcon-tracting had that motive or even that effect, the manage-ment-rights clause is "expressly qualif[ied]" by the provi-sion in the bargaining agreement that Respondent "will,to the extent practical,give first consideration for jobopenings and promotions or transfer to higher rated jobsto present employees when employees with the necessryqualifications are available"21Further,at the hearingAgrela expressed the concern that Respondent was sub-contracting work for the specific purpose of causing it tobe done by nonunion employees,and that Respondent'ssubcontracting had had the effect of causing the work tobe performed by nonminority employees Evidence sup-porting such concerns would at least arguably render thesubcontracting a breach of Respondent's contractual un-dertaking not to "discriminate against any employee be-cause of. . .race, color..national origin or Unionmembership,"a provision with respect to a mandatorybargaining subjectEmporium Capwell Co. v.Western Ad-ditionCommunity Organization,420U.S.50 (1975),NLRB v General Motors Corp,373 U S 734(1963),Wes-tinghouse Electric Corp,239 NLRB 106, 107-108 (1978),modified 648 F.2d 18 (DC Cir.1980)Accordingly, thesubcontractingprovisionsof the management-rightsclause do not constitute a waiver of the Union's statutoryright to obtain subcontracting information for the pur-20 CfBethlehemSteelCo,30 LA 678,682-683 (1958),SteelworkersLocal 4264 v New ParkMining Co,273 F 2d 352, 356-357 (10th Cir1959),AmericanBoschArma Corp,56 LRRM 2941, 2943 (N Y Sup Ct1964), City ofDetroit,79 LA 1273, 1276-1278 (1982)21 This language is includedin "Article XI-Upgrading,"a grievanceinvolving the interpretation or application of this article is arbitrable as amatter of right Although this article is not expressly referred to in theJanuary 1987 subcontracting grievance,an article which is expressly re-ferred to-"Article XXIIWage Rates"-provides that if "an employee istransferred in accordancewith ArticleIX-Upgrading,and fails to satis-factorilyperformhe shall be returned to his former job classificationand unit in accordance with his seniority"Other portionsof artXXIIare directed toward,inter alia, progression wage schedules,and rates tobe paid to permanent and temporary transferees 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpose of determining whether Respondent was complyingwith other provisions of thebargainingagreement.W-LMolding Co.,272 NLRB 1239 (1984),Trustees of BostonUniversity,210 NLRB 330, 333 (1974),Blue Cross & BlueShield of New Jersey,288 NLRB 434 (1988),NLRB v.Davol, Inc,597 F.2d 782, 789 (1st Cir 1979)Of course, whether the January 1987 grievances is ar-bitrable does not affect the Union's right to receive infor-mation relevant to the grievance Thus, inUnited Tech-nologies,supra, 274 NLRB at 506, the Board saidIncluded in [the bargaining representative's] respon-sibilities is the processing and evaluating of employ-ee grievances The Board has held that an employerisobligated to furnish information requested for thepurpose of handling grievances.United-Carr Tennes-see,202NLRB 729 (1973);Safeway Stores,236NLRB 1126 (1978) [enfd 622 F 2d 425 (9th Cir1980), cert denied 450 U.S 913 (1981)]. An actualgrievance need not be pending at the time of the in-formation request, nor must the information request-ed clearly dispose of the grievanceOhio Power Co,216 NLRB 987-991 (1975) [enfd. 531 F 2d 1381 (6thCir 1976)];Los Angeles Chapter, Sheet Metal Con-tractors,264 NLRB886, 888(1979)The standardfor the union's entitlement to the information re-quested is a liberal, discovery-type test as to wheth-er the information bears upon the union's determi-nation to file a grievance or is helpful in evaluatingthemerits of the grievance and the propriety ofpursuing the grievance to arbitration.Los AngelesChapter, Sheet Metal Contractors,supra.Respondent has defended its refusals [to pro-vide relevant information] on the basis that thegrievances . . . were not arbitrable under the appli-cable contract, citingOtis Elevator Co.,269 NLRB891 (1984), in supportThe Respondent's arbitrability defense is withoutmerit,and its reliance onOtisElevatorismis-placed 12 The Board consistently has rejected simi-lararbitrability argumentsUnited-Carr Tennessee,supra,Worcester Polytechnic Institute,213 NLRB 306(1974);Safeway Stores,supra,PPG Industries,255NLRB 296 (1981) [enf denied 111 LRRM 2698 (4thCir. 1982)]The Board's reasoning in this area isbest expressed as follows-It is the teachingofUnited-Carr TennesseeandWorcester Polytechnicthat, before a union is put tothe effort of arbitrating even the question of arbi-trability, it has a statutory right to potentially rel-evant information necessary to allow it to decideiftheunderlying grievances have, merit andwhether they should be pursued at all[SafewayStores,236 NLRB 1126 at fn. 1 ]Requiring the information to be supplied when theemployer contends the underlying grievance is notarbitrable does not place the employer at a disad-vantageThe employer need not recede from itscontract interpretation nor is it bound to any par-ticular construction of the contractual provisions atissue when it must furnish the requested informationforagrievancewhichmay not be arbitrableUnited-Carr Tennessee,supra at 731.12 InOtis Elevator,the Board(Member Dennis concurring) re-cently held an employer lawfully refused to bargain with a unionover its decision to consolidate and transfer its research and devel-opment functions from one facility to another In view of thisholding,the Board concluded that the employer was not obligatedto provide certain information requested by the union for the pur-pose of the union's bargaining over the employer's relocation deci-sionWith the need for the information gone,the employer wasnot required to furnish the dataAccord:Safeway,supra, 622 F.2d at 429;WesternMas-sachusetts Electric Co vNLRB,589 F 2d 42, 48 (1st Cir1978),Ground Breakers, Inc,280NLRB (146, 147)(1986), enfdmem814 F 2d 655 (4th Cir. 1987);FrankChervan, Inc,283NLRB 752, 754 (1987), enfd 126LRRM 3111 (4th Cir. 1987).Further, the General Counsel has shown, by a prepon-derance of the evidence, that all the requested cost infor-mation is relevant to forthcoming contract negotiations,and that at least some of it is also relevant to at least partof bargainable portions of the subcontracting griev-ance 22Agrela credibly testified that during third-stepmeetings regarding subcontracting grievances, Respond-ent had repeatedly argued that "the Company has to becompetitive. That is how we can create jobs and remaincompetitive in this business "23 Moreover, as previouslynoted, operationsManager Mason testified that it wascost considerations (more specifically, a desire to saveman-hours) that led Respondent to contract out thebasket-cleaning job during the December 1986 shutdownrather than performing it with Respondent's own unitemployees on a weekend not encompassed by a shut-down. Further, in view of Agrela's belief that Respond-ent's contracting out of maintenance work to other firms(which did not look to him like "minority vendors") wasdepriving Respondent's production employees(including"minorities") of the opportunity to obtain better-payingmaintenancejobs, and his concern that this contractingout may have been a "union-busting tactic," cost infor-mation was relevant to a determination by the Unionwhether Respondent's subcontracting was nonethelessbased on or justified by legitimate cost considerations,and whether Mason was correct in his view that to in-crease Respondent'smaintenance force in order to takeinto at least some account the need to perform the jobsscheduled during the shutdown would be "very ineffi-cient" and"very costly "2422 Because my finding as to contract negotiations calls for an order re-quiring Respondent to produce all the cost information,Ineed not anddo not determine how much of this information would be required forgrievance purposes aloneMy finding that at least some of it would berequired for grievance purposes is material only to the scope of thecease-and-desist order23 In view of this testimony by Agrela, I reject as contrary to the evi-dence Respondent'scontention that it never raised cost as a defense totheUnion's complaints about subcontractingAccordingly,Ineed notand do not consider whether such a claim is essential to the existence of astatutory obligation to provide cost information24 SouthwesternBell II,supra,found immaterial the truth of the em-ployer'scontention that cost had nothing to do with the grieved con-Continued GENERAL ELECTRIC CO159In addition, I find the Respondent was placed onnotice of the relevance of the requested informationThus, Agrela told Respondent that the Union wanted toput an end to subcontracting and that he wanted the sub-contracting cost information in order to prepare for ne-gotiations with respect to a new bargaining agreement tosucceed the current agreement, and during meetings re-garding subcontracting grievances, Respondent had beenarguing that Respondent had to be and remain "competi-tive."25 Further, Agrela told Respondent that he wantedthe informative for the additional purpose of processingthe January 1987 subcontracting grievance, expressed thebelief that Respondent had failed to replace maintenanceemployees who had retired and Respondent's own main-tenance employees could perform some of the subcon-tracted work, and referred to the alleged absence of "mi-nority contractors " I conclude that Agrela's remarkswere sufficient to put Respondent on notice that Agrelawanted the subcontracting cost information for the pur-pose of preparing to respond during contract negotia-tions to Respondent's claim that it had to subcontract inorder to remain competitive, and of evaluating the sub-contracting grievance to determine whether Respondentwas economically justified in subcontracting which possi-ble had the purpose or effect of depriving Respondent'sproduction employees (including "minorities") of the op-portunity to obtain maintenance jobs .26 SeeBrazos Elec-tracting outHowever, in that case cost information was sought to assistin a pending arbitration case, and the Board observed that the arbitratorwould find a contract violation if the employer failed to establish the"noneconomic" reason which it did assert for the subcontracting In theinstant case, the grievance was still in the grievance procedure proper,and the merits were being submitted to the employer, which be mademore receptive to the grievance if the Union could show that the subcon-tracting lost money25 Respondent contended at the hearing that because the current con-tractwas not to expire by its terms until about 16 months after Agrelaadvised Respondent, in February 1987, that the Union wanted the costinformation for purpose of negotiating the succeeding contract, Agrelawas untruthful in advising Respondent that his request had this purposeHowever, in November 1986 Agrela had attended a multiunion coordi-nating and bargaining meeting"which discussed Respondent'ssubcon-tracting practices since 1980 Nor is there any evidence that managementever told the Union, or even entertained the belief, that Agrela was tothis extent misrepresenting his purposeMoreover,during bargaining ne-gotiations which led up to the 1985-1988 contract, the Union had unsu-cessfully sought to limit Respondent's right to subcontract I find thatpreparation for contract negotiations was among the purposes for whichtheUnion in fact wanted this information I note that if either partywanted to modify the current contract, that contract called for the com-mencement of bargaining negotiations as early as mid-April 1988 and nolater than mid-May 1988 Moreover, if Respondent had provided the in-formation when it was first requested in January 1987, the Union wouldlikely have been able to obtain from Respondent more accurate and com-plete explanations of it than Respondent would have been able to give iftheUnion had waited until the spring of 1988 Thus, after testifyingbefore me in November 1987 that Mason did not remember whether aparticular job was done during the December 1986-January 1987 shut-down, he added, "if you asked me these questions back in January, Iwould probably know more about it This was all that December "26 Respondent'sbrief seems to suggest that a grievance generated bythe failure to fill vacancies created by retirement in building 8 would benonbarginable because no change had been effected in the number ofmaintenance employees in the unit as a whole This contention assumesthat all maintenancejobs are fungible,an assumption refuted by the factthat the contractual hourly wage rates for at least some maintenance em-ployees vary by about $2 64 and the hourly "incremental adders" vary by54 cents In any event, the number of maintenance employees in the unitrepresented by the Union fell from 77 at the end of 1985 to 73 at the endtricPowerCooperative,241NLRB 1016, 1018-1019(1979), enfd. 615 F 2d 1100 (5th Cir. 1980),Ohio Power,supra, 216 NLRB at 994-995The Board has held in a number of cases that even as-suming the basis for a union's request for informationwas not conveyed to the employeruntilthe unfair laborpractice hearing, the employer's continuing refusal tofurnish that information after notice of the reason for theunion's obtaining it warranted a finding that the employ-er violated Section 8(a)(5) and (1) and that a remedialorder shouldissue 27These cases call for such a conclu-sion as to the situations where (I have found) Respond-ent told the Union during grievance discussions that Re-spondent's subcontracting decisionswhere based oncost 28 However, these cases, standing alone, may be in-sufficient to impose the duty to provide any subcontract-ing-cost information with respect to the January 1987grievance if the only bargainable aspect of that grievancewere the basket-cleaning job. In the cited cases, if thecomplaint had been dismissed, the union could have enti-tled itself to the information in question by merely askingfor it again and setting forth the relevancy reasons whichthe employer had learned about during the unfair laborpractice hearing. In the instant case, if the complaintwere dismissed as to the basket-cleaning job, the Unionmight not be entitled to cost information as to that jobunlessMason's testimony that it was contracted out forcost reasons is afforded the same effect as a similar state-ment during the discussion of the grievance-that is, awaiver of the confidentiality to which that information isto some extent entitled. In the absence of any furtherconsiderations than such testimony compelled by a partyadverse to Respondent, I would hesitate to equate thesetwo situationsHowever,Mason's testimony that thebasket-cleaning job was contracted out for cost reasonswas brought out by Respondent's counsel on direct ex-amination; indeed, the General Counsel's and the Union'scase in chief included no testimony from managementaboutwhat its reasons for the contracting out reallywereMoreover, during grievance negotiations with theUnion Respondent did not explain any of the challengedsubcontracting decisions on the ground that doing thejobswith subcontractors during the production shut-down consumed fewer man-hours than doing them withRespondent's own maintenance employees during a pro-duction-periodweekend In addition, as to neither thisnor any other job has Respondent made any specificshowing of a need for confidentially as to costs, such asshowing that such confidentially was requested by thesubcontractors or that revealing such information wouldaid competitors In view of the foregoing, I find thatafter being apprised at the hearing of the reasons whyof 1986 There were 74 such employees at the end of 1983, and 76 at theend of 1984zs See,e g , BlueCross &Blue Shield,supra at fn1,Hawkins Construc-tionCo, 285 NLRB 1313, 1322 (1987),Barnard Engineering Co,282NLRB 617, 621 (1987),Brazos,supra,241 NLRB at 1018-101928 That is, by telling the Union that Respondent needed to contractwork out in order to remain competitive and (in view of Respondent'scost reasons for limiting the size of its own maintenance force)becausethat maintenance force was too small to perform all the work which wasperformed during "peak" periods 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe subcontracting-cost informationwas relevant forgrievance-processing purposes. Respondent's continuingrefusal to supply it for such purposes violated Section8(a)(5) even assuming that Respondent had not previous-ly had sufficient notice of the relevance of the informa-tionThe General Counsel and the Union further contendthat the Union was entitled to the subcontracting-cost in-formation because it would be of use to the Union in de-cidingwhether to engage in a contractually permittedstrike with respect to the January 1987 grievance if it re-mains unresolved after the exhaustion of the grievanceprocedure and if Respondent thereupon refuses to arbi-trate it, and because Agrela testified that he' wanted suchinformation for that purpose. Even if the Union did havea statutory right to obtain subcontracting-cost informa-tion for this purpose, what (if any) information it was en-titled to could be determined only after the issuance ofan at least partly adverse third-step disposition whichwas not arbitrable as a matter of contract right andwhich Respondent had refused to agree to arbitrate Inany event, I agree with Respondent that this reasoncannot serve as an independent basis for creating a unionright to subcontracting-cost information It is true that aprincipalpurpose of the Act is promoting industrialpeaceHowever, as to labor-management disputes overmatters (such as the subcontracting herein) that are notalleged to constitute unfair labor practices, the Act seeksto achieve this purpose by encouraging the parties tosettle such disputes through collective bargaining withrespect to mandatory subjects The statutory duty toprovide information is imposed for the purpose of facili-tating such agreements and, therefore, is coextensivewith the statutory duty of bargain concerning mandatorysubjectsNorth BaysupraWhen bargaining in conformi-tywith the statute has not yet produced an agreement,the decision to resort to economic pressure does not fallwithin the strictures of Section 8(a)(5), including its in-formation-production requirments. SeeNLRB v. Insur-ance Agents,361 U.S. 477, 488-499 (1960).CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.The Unionisa labor organization within the mean-ing of Section2(5) of the Act3The followingemployees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section9(b) of the ActAll production and maintenance employees at theRespondent's Chicago-Cicero operations,includingcafeteria employees,and garage and print shop em-ployees;but excluding all stationary engineers orclass "A"firemen including coal handlers in Plants1and 2, firemen and helpers at Plant 3 and 7, allelectricians and electrical specialists, equipment de-velopment specialists,office and plant clerical em-ployees including receiving clerks, secretaries, shopclerks, statistical data clerks,and mimeograph oper-ator, all toolroom employees and truck drivers nowrepresented by other labor organizations, sectionleaders guards, professional employees, and supervi-sors as defined in the Act4 At all material times, the Union by virtue of Section9(a) of the Act, has been, and is, the exclusive represent-ative of Respondent's employees in the unit (described inConclusion of Law 3) for the purpose of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment5.Respondent has violated Section 8(a)(5) and (1) ofthe Act by failing and refusing to furnish the Union withinformation necessary for, and relevant to, the Union'sperformance of its function as the exclusive collective-bargaining representative of the unit described in 'Con-clusion of Law 3. -6.The unfair labor practice described in Conclusion ofLaw 5 affects commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has violated the Act byfailing and refusing to provide certain information, Ishall recommend that Respondent be required to ceaseand desist from such conduct, and like or related con-duct, to provide such information, and to post appropri-ate notices In the absence of any specific showing ofany need for a visitatorial clause, the General Counsel'srequest for such a clause is deniedCherokee Marine Ter-minal,287 NLRB 1080 (1988)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed29ORDERThe Respondent, General Electric Company, Cicero,Illinois its officers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain with Local 571, Sheet MetalWorkers' International Association, AFL-CIO, as the ex-clusive bargaining representative of the employees in thefollowing bargaining unit by refusing to furnish thatlabor organization with information it requests that is rel-evant and reasonably necessary to the negotiation of col-lective-bargaining agreements or the processing of griev-ances.All production and maintenance employees atRespondent's Chicago-Cicero operations, includingcafeteria employees, and garage and print shop em-ployees, but excluding all stationary engineers orclass "A" firemen including coal handlers in Plants1and 2, firemen and helpers at Plant 3 and 7, allelectricians and electrical specialists, equipment de-velopment specialists, office and plant clerical em-29 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses GENERAL ELECTRIC CO161ployees including receiving clerks, secretaries, shopclerks, statistical data clerks, and mimeograph oper-ator,all tool room employees and truck driversnow represented by other labor organizations, sec-tion leaders guards, professional employees, and su-pervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a) Immediately give the Union the information re-quested by it in January and February 1987, as to thecost of the jobs subcontracted during the December1986-January 1987 shutdown(b) Post at its facilities in Cicero, Illinois, copies of theattached notice marked "Appendix "30 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyso If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "